Citation Nr: 9916599	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  93-16 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the assignment of the initial staged rating for 
postoperative diskectomy and fusion with arthritis, C5-C6, 
was proper. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1953 to 
October 1957, and from August 1966 to June 1990.  His appeal 
ensues from a March 1991 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Montgomery, Alabama 
(RO).  In April 1995, the Board of Veterans' Appeals (Board) 
remanded the veteran's claim to the RO for additional 
development.

The Board notes that the veteran's appeal initially included 
the issue of entitlement to service connection for a left 
shoulder disability, but the RO fully granted this benefit in 
May 1997.  According to the RO and the veteran's 
representative, the veteran's appeal now includes the issue 
of entitlement to a rating in excess of 20 percent for a left 
shoulder disability.  However, it appears that this issue has 
not been perfected for appellate review.  

In June 1997, the veteran submitted a notice of disagreement 
with the RO's May 1997 initial assignment of a 20 percent 
rating for a left shoulder disability.  The same month, the 
RO sent the veteran a letter questioning whether he was 
satisfied with the May 1997 decision.  In July 1997, the 
veteran responded positively.  In October 1998, the RO issued 
a Supplemental Statement of the Case, which included as an 
issue on appeal entitlement to a rating in excess of 20 
percent for a left shoulder disability.  Thereafter, in 
October and December 1998, the veteran and his representative 
submitted two statements, neither of which specifically 
mentioned the veteran's left shoulder disability.  
Accordingly, neither statement can be construed as a timely 
substantive appeal with regard to the left shoulder 
disability claim.  

The Board further notes that in a VA Form 1-9 (Appeal to 
Board of Veterans' Appeals), the veteran raised claims of 
entitlement to service connection for degenerative joint 
disease of the thoracic spine, a left leg disability, and a 
right hip and leg disability, and entitlement to a higher 
rating for gouty arthritis of the right foot.  These matters 
are referred to the RO for appropriate action.
FINDINGS OF FACT

1.  The veteran's claim is well grounded, and the VA has 
obtained and fully developed all relevant evidence necessary 
for the equitable disposition of this appeal.

2.  Prior to April 7, 1992, when the veteran's cervical spine 
disability was characterized to include degenerative changes 
of the right shoulder, he had severe limitation of motion of 
the cervical spine, x-ray evidence of right shoulder 
arthritis, and noncompensable limitation of motion of the 
right shoulder.   

3.  From April 7, 1992 to February 23, 1993, and from May 1, 
1993 to August 19, 1993, the veteran had severe limitation of 
motion of the cervical spine.

4.  As of October 1, 1993, the veteran has had severe 
limitation of motion of the cervical spine and a demonstrable 
deformity of the vertebral body.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for postoperative 
diskectomy and fusion with arthritis, C5-C6, prior to April 
7, 1992, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic 
Codes 5003, 5290 (1998).

2.  The criteria for a separate 10 percent rating for 
degenerative changes of the right shoulder, prior to April 7, 
1992, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.71, 4.71a, Diagnostic Codes 5003, 
5201 (1998).

3.  The criteria for a rating in excess of 30 percent for 
postoperative diskectomy and fusion with arthritis, C5-C6, 
from April 7, 1992 to February 23, 1993, and from May 1, 1993 
to August 19, 1993, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Codes 5003, 5290 (1998).

4.  The criteria for a 40 percent rating for postoperative 
diskectomy and fusion with arthritis, C5-C6, as of October 1, 
1993, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 
5003, 5285, 5290 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Since 1991, the veteran has asserted that the rating assigned 
his cervical spine disability does not reflect accurately the 
severity of his symptomatology; his assertion is sufficient 
to establish a well-grounded claim for a higher initial 
staged rating under 38 U.S.C.A. § 5107 (West 1991).  See also 
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) regarding 
staged ratings.  Having examined the record in support of 
this claim, the Board finds that the VA has obtained and 
fully developed all relevant evidence necessary for the 
claim's equitable disposition.

A.  Prior to April 7, 1992

By rating decision dated March 1991, the RO granted the 
veteran service connection and assigned the veteran a 10 
percent rating, effective July 1, 1990, for cervical spine 
arthritis with degenerative changes of the right shoulder.  
The RO evaluated the veteran's disability under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, which provides that 
degenerative arthritis (hypertrophic or osteoarthritis) 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  The appropriate 
diagnostic code in this case is 5290.  This code provides 
that a 10 percent evaluation is warranted for slight 
limitation of motion of the cervical spine; a 20 percent 
evaluation is warranted for moderate limitation of motion of 
the cervical spine; and a 30 percent evaluation is warranted 
for severe limitation of motion of the cervical spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5290 (1998).

At the time of the RO's March 1991 decision, the veteran had 
been diagnosed with osteoarthritis of the cervical spine, 
spondylitic disease with posterior spurring and bilateral 
foraminal stenosis at C5-6, and a possible disc herniation.  
As well, he had been evaluated by two VA examiners, whose 
findings appear to suggest that the initial assignment of the 
10 percent evaluation for cervical spine arthritis with 
degenerative changes of the right shoulder, effective July 1, 
1990 to April 6, 1992, was improper. 

During September and October 1990 VA examinations, these 
examiners noted limited range of motion of the cervical 
spine.  In September, the veteran turned to the left 10 
degrees, turned to the right 15 to 20 degrees (out of 45 
degrees), touched his chin to his chest, and extended without 
pain.  The examiner indicated that, although the veteran had 
limited range of motion of the neck, he did not have sensory 
or motor strength loss or reflex changes of the extremities.  
In October, the veteran had flexion to 45 degrees, extension 
to 10 degrees, right and left rotation to 25 degrees, and 
right and left lateral side bending to 15 degrees.  There was 
a great deal of guarding and moderate tenderness in the left 
paraspinal musculature, but no muscle spasm.  The examiner 
diagnosed cervical spine arthritis without evidence of 
radiculopathy.    

Neither VA examiner specifically characterized the veteran's 
limitation of motion of the cervical spine as slight, 
moderate or severe.  However, one examiner noted that the 
veteran's turning ability was more than 50 percent 
diminished, and one month later, the other examiner recorded 
greater limitation of rotation and significant limitation of 
extension and lateral bending.  Moreover, while receiving 
private and VA outpatient treatment from October 1990 to 
April 1992, the veteran's cervical spine disability was noted 
to have advanced, causing dramatically increased limitation 
of motion and sensory changes.  In October 1990, he had 
rotation to the right to 20 degrees and rotation to left to 5 
degrees, both with sharp pain.  In July 1991, a physician 
noted markedly decreased rotation and extension with pain.  
In November 1991, the same physician indicated that the 
veteran's neck motion had decreased 80 percent, and in March 
1992, he noted extremely limited neck motion with pain.  

These findings show that the veteran's cervical spine 
disability caused severe limitation of motion prior to April 
7, 1992, thereby warranting a 30 percent rating under 
Diagnostic Code 5290.  A rating in excess of 30 percent was 
not initially assignable under Diagnostic Code 5287 or 5293, 
because the medical evidence dated during the time period at 
issue does not disclose ankylosis of the cervical spine or 
severe, recurring attacks of intervertebral disc syndrome 
with intermittent relief.  A rating in excess of 30 percent 
also was not assignable pursuant to DeLuca v. Brown, 8 
Vet.App. 202, 206-7 (1995), because 30 percent is the maximum 
schedular rating for limitation of motion of the cervical 
spine.  See Johnston v. Brown, 10 Vet.App. 80 (1997).

The Board also finds that prior to April 7, 1992, the 
veteran's cervical spine disability was improperly 
characterized to include degenerative changes of the right 
shoulder.  According to Diagnostic Code 5003, when limitation 
of motion of the specific joint involved is noncompensable 
under the appropriate diagnostic code, a rating of 10 percent 
is for application for each major joint involved.  Diagnostic 
Code 5201 provides that limitation of motion of the arm at 
shoulder level is compensable.  Under 38 C.F.R. § 4.71, Plate 
I, 90 degrees constitutes shoulder level and 180 degrees 
constitutes full range of flexion and abduction.  In this 
case, x-rays conducted in September 1990 establish 
degenerative arthritis of the right shoulder, and the October 
1990 report of VA examination shows noncompensable limitation 
of motion of the right shoulder (flexion and abduction to 170 
degrees).  Accordingly, in March 1991, a separate 10 percent 
rating for a right shoulder disability should have been 
applied under Diagnostic Code 5003.  

In light of the above, the Board finds that the RO's March 
1991 assignment of a 10 percent rating for a cervical spine 
disability, and failure to grant a separate 10 percent rating 
for a right shoulder disability was improper.  




B.  April 7, 1992 to February 23, 1993 
and May 1, 1993 to August 19, 1993

By rating decisions dated April 1993, May 1997 and October 
1998, the RO increased the rating assigned the veteran's 
cervical spine disability to 30 percent, effective from April 
7, 1992, granted temporary total evaluations under 38 C.F.R. 
§ 4.30, effective from February 24, 1993 to April 30, 1993, 
and from August 20, 1993 to September 30, 1993, and granted a 
separate 40 percent rating for degenerative joint disease of 
the right shoulder, effective from April 7, 1992.  

As stated discussed, the 30 percent rating for limitation of 
motion of the cervical spine represents the maximum benefit 
available under Diagnostic Codes 5003 and 5290.  Therefore, 
for a higher rating to be granted for the time periods at 
issue, the evidence must establish pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5287 or 5293, that the veteran had 
ankylosis of the cervical spine or severe, recurring attacks 
of intervertebral disc syndrome.  Otherwise, the RO's 
assignment of the 30 percent ratings was proper.   

VA outpatient treatment records clearly demonstrate that the 
veteran's cervical spine disability worsened from 1990 to 
1992.  However, they do not demonstrate that the veteran had 
ankylosis of the cervical spine or severe, recurring attacks 
of intervertebral disc syndrome during the time period at 
issue.  In April 1992, a complete myelogram revealed a 
extradural defect at C4-5 and C6-7 on the left side and two 
herniated nucleus pulposus.  From April to December 1992, the 
veteran was treated regularly for persistent neck pain.  He 
was also treated for numbness and weakness; however, these 
symptoms were attributed to both his neck disability and 
right shoulder disability.  In September 1992, the veteran 
reported that his disability had worsened to such an extent 
he was willing to undergo surgery.  Thereafter, but before 
his February 1993 surgery, he was seen on several occasions 
for complaints of pain.  Following the February 1993 surgery, 
he was seen at a private back institute, where it was 
determined that his condition had not improved.  In July 
1993, a CT scan revealed that although the veteran's nerve 
roots were well healed, there were other cervical spine 
defects present.  These defects necessitated another 
operation on August 20, 1993.   

In light of the foregoing, the Board finds that the RO's 
assignment of the 30 percent rating from April 7, 1992 to 
February 23, 1993, and from May 1, 1993 to August 19, 1993, 
was proper.

C.  As of October 1, 1993

Following the veteran's period of convalescence after his 
August 1993 surgery, the RO reassigned a 30 percent rating 
for the veteran's cervical spine disability.  VA and private 
medical records dated from October 1, 1993, reflect continued 
treatment for chronic pain syndrome of the neck.  During VA 
examinations in November 1995 and August 1998, the veteran 
had forward flexion to 28 degrees, backward extension to 2 
degrees, rotation to the left to 12 degrees, rotation to the 
right to 8 degrees, pain on all motions, weakness, cervical 
radiculopathy, and a surgical deformity of the neck.  In 
August 1998, the veteran reported that his neck operation had 
somewhat helped.

The RO assigned the 30 percent rating as of October 1, 1993, 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5290, on the 
basis that the veteran's limitation of motion was moderate, 
and 38 C.F.R. § 4.71a, Diagnostic Code 5285, on the basis 
that the veteran's demonstrable deformity warranted an 
additional 10 percent.  The Board finds that the assignment 
of the 30 percent rating was improper.  The above evidence 
demonstrates that as of October 1, 1993, the veteran had 
severe limitation of motion and a deformity of a vertebral 
body, which, when combined, warranted a 40 percent rating.  A 
rating in excess of 40 percent was not initially assignable 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293, because the 
evidence does not show that the veteran has pronounced 
intervertebral disc syndrome with little intermittent relief.  
Rather, according to the veteran's own admission, his 
cervical spine disability has improved as a result of the 
1993 surgery.


D.  Conclusion

The Board concludes that inasmuch as the assignment of the 
initial staged rating for postoperative diskectomy and fusion 
with arthritis, C5-C6, was improper to the extend indicated 
in this decision, the veteran's claim is granted in part and 
denied in part. 

ORDER

A 30 percent rating for a cervical spine disability, prior to 
April 7, 1992, is granted subject to the statutory and 
regulatory provisions governing the payment of monetary 
benefits.

A 10 percent rating for degenerative changes of the right 
shoulder, prior to April 7, 1992, is granted subject to the 
statutory and regulatory provisions governing the payment of 
monetary benefits.

A rating in excess of 30 percent for a cervical spine 
disability, from April 7, 1992 to February 23, 1993, and from 
May 1, 1993 to August 19, 1993, is denied.  

A 40 percent rating for a cervical spine disability, as of 
October 1, 1993, is granted subject to the statutory and 
regulatory provisions governing the payment of monetary 
benefits.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

